—Judgment, Supreme Court, New York County (Carmen Beauchamp Ciparick, J.), entered August 25, 1993, which granted petitioner employer’s application to confirm an arbitration award, and denied respondent employee’s cross motion to vacate the award, unanimously affirmed, with costs.
The arbitrator did not exceed his authority, as limited by a provision of the arbitration clause forbidding him from modifying the parties’ contract, in ordering termination of the contract on the ground of respondent’s misconduct, although the contract was silent on the subject of termination for cause. Such a limitation in a broad arbitration clause does not prevent the arbitrator from fashioning a just remedy not provided for in the contract (see, Matter of Town of Callicoon [Civil Serv. Empls. Assn.], 70 NY2d 907). We have reviewed respondent’s remaining contentions and find them without merit. Concur — Carro, J. P., Rosenberger, Ross, Asch and Tom, JJ.